Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of February 4, 2015,
by CIO LOGAN TOWER, LIMITED PARTNERSHIP, a Delaware limited partnership
(“Joining Party”), and delivered to KeyBank National Association, as Agent,
pursuant to §5.5 of the Credit Agreement dated as of April 21, 2014, as amended
by that certain First Amendment to Credit Agreement dated as of June 13, 2014
and from time to time in effect (the “Credit Agreement”), among CITY OFFICE REIT
OPERATING PARTNERSHIP, L.P. (the “Parent Borrower”), the Subsidiary Credit
Parties, KeyBank National Association, for itself and as Agent, and the other
Lenders from time to time party thereto. Terms used but not defined in this
Joinder Agreement shall have the meanings defined for those terms in the Credit
Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.5 of the Credit Agreement, to
become an additional Subsidiary Credit Party under the Credit Agreement, the
Notes, and the Indemnity Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrowers of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Borrower”, a “Borrower” and a “Maker” under the Credit Agreement,
the Notes, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of Borrowers now or hereafter incurred under the Credit
Agreement and the other Loan Documents. Joining Party agrees that Joining Party
is and shall be bound by, and hereby assumes, all representations, warranties,
covenants, terms, conditions, duties and waivers applicable to a Subsidiary
Borrower, a Borrower and a Maker under the Credit Agreement, the Notes, the
Indemnity Agreement and the other Loan Documents from and after the Effective
Date.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Borrower and a Borrower on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents of the Subsidiary Credit Parties
are true and correct with respect to Joining Party and no Default or Event of
Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Subsidiary Borrower.



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Credit Agreement, the Notes, the Indemnity Agreement and the other
Loan Documents heretofore delivered to the Agent and the Lenders shall be a
joint and several obligation of Joining Party to the same extent as if executed
and delivered by Joining Party, and upon request by Agent, will promptly become
a party to the Credit Agreement, the Notes, the Indemnity Agreement and the
other Loan Documents to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
February 4, 2015.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”    

CIO LOGAN TOWER, LIMITED PARTNERSHIP, a

Delaware limited partnership

By:   CIO Logan Tower GP, LLC,   a Delaware limited liability company,   its
sole General Partner

 

  By:  

/s/ James Farrar

  Name:   James Farrar   Title:   President     [SEAL]



--------------------------------------------------------------------------------

ACKNOWLEDGED:

 

KEYBANK NATIONAL ASSOCIATION, as Agent By:

/s/ Christopher T. Neil

Name: Christopher T. Neil Title: Vice President